Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159678                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                        SC: 159678                                  Megan K. Cavanagh,
                                                                                                                        Justices
                                                           COA: 342325
                                                           Washtenaw CC: 14-000322-FH
  ROGAN EDWARD LAMPE,
             Defendant-Appellant.
  _____________________________________/

        On order of the Court, the application for leave to appeal the February 21, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2020
           b0129
                                                                               Clerk